Case 7:20-mj-02892-UA Document 23 Filed 06/15/21 Page 1 of 1
Couct Exh, |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

---X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
20-mj-02892-UA
EUGENE MCMILLIAN,
Defendant(s).
oe -- weeee creer einen x

 

Defendant EUGENE MCMILLIAN, hereby voluntarily consents to participate in the following
proceeding via_X_ videoconferencing or_X_teleconferencing:

 

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

x Conference Before a Judicial Officer

{s/ f Legere Ne Nilhan tosh

Defendant's Signature \péfendant’s Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant}

EUGENE MCMILLIAN DEVERAUX L. CANNICK

 

 

Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

6/5/2021 eet ee? CC i) ° Cav,

Date U.S. District Judge/U.S. Magistrate Judge

 

 

 

 
